I114th CONGRESS2d SessionH. R. 6173IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mrs. Watson Coleman (for herself, Mr. Beyer, Mr. Bishop of Georgia, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cárdenas, Ms. Clarke of New York, Mr. Conyers, Ms. Fudge, Mr. Grijalva, Mr. Gutiérrez, Mr. Honda, Mr. Israel, Ms. Jackson Lee, Mr. Jeffries, Mr. Meeks, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Ms. Plaskett, Mr. Serrano, Mr. Tonko, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a refundable credit against tax for commuting mass transit costs. 
1.Short titleThis Act may be cited as the Transit Tax Credit Act of 2016.  2.Credit against tax for commuting mass transit costs (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section: 
 
36C.Commuting mass transit costs 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle for such taxable year an amount equal to 15 percent of the amount paid or incurred by the taxpayer during such taxable year for a transit pass (as defined in section 132(f)(5)(A)) for use by the taxpayer or the taxpayer’s spouse or dependents for travel between the residence and place of employment of such taxpayer, spouse, or dependent, as the case may be.  (b)Requirement of employment without qualified transportation fringeNo credit shall be allowable under this section with respect to transit passes for use by any individual unless— 
(1)such individual is an employee at any time during the taxable year, and  (2)no amount is excludable from gross income as a qualified transportation fringe under section 132 with respect to such individual for the taxable year. 
(c)Dollar limitation 
(1)In generalThe credit allowed under subsection (a) with respect to transit passes for use by any individual for any taxable year shall not exceed $460. (2)Adjustment for inflationIn the case of any taxable year beginning after December 31, 2017, the dollar amount in paragraph (1) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.. 
(b)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:   Sec. 36C. Commuting mass transit costs.. (c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2016.   
